 19-13895-jlg    Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44             Main Document
                                          Pg 1 of 10
                                POLLOCK | COHEN                    LLP
                                    60 BROAD STREET, 24TH FLOOR
                                     NEW YORK, NEW YORK 10004
                                           (212) 337-5361
 CONTACT:
 Adam Pollock                                              **Memorandum Endorsed letter **
 Adam@PollockCohen.com
 (646) 290-7251

                                           June 22, 2021

 VIA ECF
 Hon. James L. Garrity, Jr.
 United States Bankruptcy Court
 Southern District of New York
 One Bowling Green, Courtroom 601
 New York, NY 10004

                Re:    In re Orly Genger, Chapter 7 Case No. 19-13895

 Dear Judge Garrity:

        We represent Michael Oldner, the trustee of the Orly Genger 1993 Trust. This
 afternoon, we were forwarded the Debtor’s proposed designations (enclosed) of the June 25,
 2020, March 25, 2021, and May 19, 2021 depositions of Mr. Oldner. It appears that Debtor has
 proposed some 285 designations.

         We understand that no formal deadline has been set, with respect to Mr. Oldner’s
 deposition, for objections and counter-designations. Because these designations appear to
 implicate not only the pending motion to dismiss, but also the Trustee’s forthcoming settlement
 motion, we respectfully request the Court’s leave for the parties to make objections and counter-
 designations by the close of business on Thursday.

        Thank you for Your Honor’s consideration in this matter.

                                                     Respectfully,

                                                     /s/ Adam Pollock

                                                     Adam Pollock



 Enclosure
**Memorandum Endorsed Order**

All objections and counter-designations with respect to Mr. Oldner's deposition shall be filed no later
than 5:00 p.m. (ET) on Thursday, June 24, 2021. (The parties are reminded to submit two single-sided
courtesy copies to Chambers).

Dated: June 23, 2021
       New York, NY
                                                    /s/ James L. Garrity, Jr.
                                                     Honorable James L. Garrity, Jr.
                                                    United States Bankruptcy Judge
19-13895-jlg   Doc 468   Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                      Pg 2 of 10




                             Exhibit A
19-13895-jlg    Doc 468         Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                             Pg 3 of 10



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Orly Genger,
                                                        Chapter 7
                      Debtor.
                                                        Case No. 19-13895-JLG




         DEBTOR’S DEPOSITION DESIGNATIONS OF MICHAEL OLDNER


I.   Debtor’s Deposition Designations –
     Michael Oldner’s June 25, 2020 Deposition

 Beginning     Ending           Movant’s Objection            Movant’s
 Page:Line     Page:Line                                      Counter Designations
 7:16          7:20
 11:17         11:21
 12:20         12:20
 35:4          35:7
 43:2          43:3
 44:19         44:21
 45:1          45:2
 45:9          45:21
 46:24         47:3
 48:6          48:17
 48:22         48:23
 54:13         54:22
 54:24         54:24
 55:22         55:25
 56:5          56:5
 57:1          57:7
 57:10         57:12
 60:19         60:24
 61:10         61:14
 61:17         61:18
 61:21         61:23
 62:10         62:13
 69:15         69:20
 70:19         70:23
 72:1          72:5
 72:8          72:9
19-13895-jlg   Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                        Pg 4 of 10



Beginning      Ending      Movant’s Objection            Movant’s
Page:Line      Page:Line                                 Counter Designations
72:11          72:14
77:9           77:11
77:16          77:16
79:6           79:8
80:10          80:17
81:15          81:16
81:20          82:6
82:14          82:14
83:20          83:23
87:25          88:4
88:5           88:20
89:16          90:16
92:24          93:9
94:1           94:9
95:11          96:5
100:21         100:23
101:24         102:3
102:7          102:13
103:17         104:16
105:19         105:25
107:6          107:8
111:9          111:12
111:19         111:24
112:5          112:10
113:20         113:21
115:8          115:13
117:4          117:22
119:7          119:11
119:14         119:15
119:20         119:22
129:1          129:8
129:25         130:2
131:1          131:2
131:7          131:18
132:6          132:9
151:9          151:14
157:25         159:1
159:6          159:9
159:14         159:18
163:10         164:10
169:3          169:10
169:15         169:20


                                          8
19-13895-jlg   Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                        Pg 5 of 10



Beginning      Ending      Movant’s Objection            Movant’s
Page:Line      Page:Line                                 Counter Designations
188:12         188:18
189:7          189:17
192:16         192:20
195:14         195:25
196:12         196:16
199:4          199:22
202:17         202:21
202:24         203:1
232:15         232:17
233:2          233:6
233:23         234:9
234:14         235:6
235:11         235:16
262:5          262:10
262:15         262:20
283:15         283:18
284:1          284:7
284:10         284:19
284:23         284:25
285:4          285:7
285:9          285:10
287:1          287:4
287:8          287:8
289:15         289:16
298:21         298:24
299:1          299:13
300:5          300:19
302:24         303:2
303:4          304:4
304:7          305:2
309:2          309:4
309:7          309:23
310:3          310:12
310:16         310:17
317:4          317:10
318:1          318:16
319:4          319:8
319:19         319:20
320:23         321:3
359:18         359:23
360:1          360:10
367:21         368:9


                                          8
19-13895-jlg   Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                        Pg 6 of 10



II.   Debtor’s Deposition Designations –
      Michael Oldner’s March 25, 2021 Deposition

Beginning      Ending       Movant’s Objection          Movant’s
Page:Line      Page:Line                                Counter-Designations
413:25         414:4
415:1          415:10
416:12         416:14
420:20         421:10
422:19         423:9
424:5          424:7
424:14         424:24
426:23         427:7
430:6          430:8
432:11         432:21
434:3          434:8
434:18         435:9
436:18         437:13
438:10         439:2
439:18         440:6
442:6          442:16
443:12         443:24
444:3          444:8
444:14         444:16
446:18         447:7
449:4          449:8
449:10         450:2
451:25         452:21
454:1          455:9
461:11         461:13
462:8          462:13
462:15         462:23
463:1          463:9
463:24         464:2
473:3          473:6
474:6          474:17
475:5          475:17
476:7          476:17
477:21         478:5
478:7          478:9
481:14         481:20
485:22         485:25
486:4          486:4
490:17         492:14



                                           8
19-13895-jlg   Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                        Pg 7 of 10



 Beginning     Ending       Movant’s Objection          Movant’s
 Page:Line     Page:Line                                Counter-Designations
 524:11        524:16
 524:22        525:5
 525:8         525:11

III.   Debtor’s Deposition Designations –
       Michael Oldner’s May 19, 2021 Deposition

 Beginning     Ending       Movant’s Objection          Movants
 Page:Line     Page:Line                                Counter-Designations
 546:19        546:23
 553:4         553:20
 554:1         554:3
 556:3         556:4
 557:3         557:9
 558:7         558:12
 559:1         559:21
 560:1         560:1
 560:13        560:17
 561:5         561:9
 561:13        561:18
 562:11        563:11
 567:6         567:12
 567:24        568:2
 573:5         573:9
 573:21        573:25
 574:7         574:16
 574:21        574:24
 575:7         575:9
 575:19        576:9
 577:1         577:18
 577:22        578:8
 579:3         579:11
 580:12        580:13
 580:15        580:15
 580:24        580:25
 581:20        581:21
 581:23        581:23
 581:25        582:1
 586:23        586:24
 587:2         587:2
 589:23        590:2
 590:11        590:13



                                           8
19-13895-jlg   Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                        Pg 8 of 10



Beginning      Ending       Movant’s Objection          Movants
Page:Line      Page:Line                                Counter-Designations
591:5          591:8
591:24         592:13
596:25         597:12
597:19         598:2
600:16         600:19
612:18         612:22
613:11         613:13
613:17         613:18
613:20         613:20
616:11         616:12
616:14         616:14
617:6          618:5
618:10         618:12
618:18         618:23
619:2          619:2
619:13         619:19
619:22         620:1
622:3          622:5
622:7          622:7
622:19         622:24
630:21         630:24
631:2          631:7
631:11         631:16
631:19         631:24
632:7          632:13
639:21         640:3
640:10         640:12
640:17         640:24
641:8          641:14
641:18         641:18
643:3          643:5
652:4          652:7
652:11         652:11
652:13         652:13
655:14         656:2
657:9          657:21
657:24         658:11
662:3          662:5
662:10         662:15
663:24         664:12
664:20         665:16
675:5          675:10


                                           8
19-13895-jlg   Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44   Main Document
                                        Pg 9 of 10



Beginning      Ending       Movant’s Objection          Movants
Page:Line      Page:Line                                Counter-Designations
675:14         675:15
675:24         676:3
676:6          676:6
677:11         677:15
679:25         680:16
680:22         681:10
682:1          682:14
685:25         685:25
686:3          686:8
692:10         693:16
693:19         693:19
701:7          701:14
709:10         709:21
711:25         712:3
713:19         713:22
714:2          714:4
720:19         720:22
720:25         721:2
721:16         721:20
721:25         721:25
726:19         727:10
727:21         728:3
728:7          728:10
731:18         731:20
732:6          733:1
736:2          736:14
737:21         738:8
738:18         739:9
741:12         741:20
742:3          742:12
742:22         742:22
744:3          744:5
744:8          744:8
751:11         751:14
751:17         751:17
752:23         753:1
756:2          756:11
757:8          757:14
760:5          760:11
763:15         764:3
765:13         765:15
766:14         766:20


                                           8
19-13895-jlg   Doc 468     Filed 06/23/21 Entered 06/23/21 16:58:44      Main Document
                                       Pg 10 of 10



Beginning      Ending       Movant’s Objection            Movants
Page:Line      Page:Line                                  Counter-Designations
767:3          767:9
767:14         768:2
769:10         769:12
769:19         769:20
772:16         772:20
776:17         776:21
776:25         777:10
780:20         780:25
781:7          781:14
782:6          782:21
784:16         785:1
785:6          785:16
785:25         786:7
790:3          790:12
790:15         790:20


Dated: New York, New York
June 20, 2021

                                          GLENN AGRE BERGMAN & FUENTES LLP

                                          By: /s Michael Paul Bowen
                                          Michael Paul Bowen

                                          55 Hudson Yards, 20th Floor
                                          New York, New York 10001
                                          T: 212-358-5600 mbowen@glennagre.com

                                          Attorneys for the Debtor Orly Genger




                                           8
